Citation Nr: 1722495	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  09-18 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable evaluation for degenerative changes of the cervical spine prior to July 27, 2009.

2.  Entitlement to an evaluation in excess of 10 percent for degenerative changes of the cervical spine for the period from July 27, 2009 to October 24, 2011. 

3.  Entitlement to a compensable evaluation for degenerative changes of the cervical spine for the period from October 25, 2011 to April 9, 2012.

4.  Entitlement to an evaluation in excess of 10 percent for degenerative changes of the cervical spine from April 10, 2012 to August 2, 2016.

5.  Entitlement to an evaluation in excess of 20 percent for degenerative changes of the cervical spine from August 3, 2016 forward.

6.  Entitlement to a compensable evaluation for chondromalacia of the right knee prior to July 27, 2009.

7.  Entitlement to an evaluation in excess of 10 percent for chondromalacia of the right knee from July 27, 2009 forward.

8.  Entitlement to a compensable evaluation for chondromalacia of the left knee prior to July 27, 2009.

9.  Entitlement to an evaluation in excess of 10 percent for chondromalacia of the left knee from July 27, 2009 forward.

10.  Entitlement to a compensable evaluation for right ankle strain, status-post chip fracture, prior to August 3, 2016. 

11.  Entitlement to an evaluation in excess of 10 percent for right ankle strain, status-post chip fracture, from August 3, 2016 forward.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Gregory T. Shannon, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1988 to February 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) Winston-Salem, North Carolina.

The Board remanded the issues on appeal for additional development, including VA examinations, in September 2015.  The requested examinations were performed, but were not compliant with recent case law.  Accordingly, as discussed below, remand is required for additional examinations.

The April 2008 rating decision, in pertinent part, granted service connection for chondromalacia of the right and left knees, degenerative changes of the cervical spine, and right ankle strain.  Noncompensable disability ratings were assigned for each disability, effective March 1, 2008.  

An April 2012 decision granted a 10 percent disability ratings for the Veteran's chondromalacia of the right and left knees (per knee) and for degenerative changes of the cervical spine, effective July 27, 2009.  In the April 2012 decision, the Veteran was assigned a noncompensable disability evaluation for his degenerative changes of the cervical spine effective October 25, 2011 and a 10 percent disability rating for this disability, effective April 10, 2012.  The disability rating for the service-connected right ankle remains noncompensable.  The Veteran has not indicated that he agrees with the ratings assigned.   Therefore, the grant of higher ratings is not a full grant of the benefits sought.  See AB v. Brown, 6 Vet. App. 35 (1993).   

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is reasonably raised by the record.  The Veteran has not indicated that he is not capable of substantially gainful employment due to his service-connected disabilities.  As such, a claim for TDIU is not raised by the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.


REMAND

The Board finds that the issues on appeal must be remanded to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

The record reflects that the Veteran was last afforded a VA examination to determine the severity of the disabilities on appeal in August 2016.  These examinations are not complaint with the Court's recent decision in Correia v. McDonald, 28 Vet. App. 158 (2016).  In this decision, the Court held that to be adequate, a VA examination of joints must, wherever possible, include testing that permits an adjudicator to assess the effect of painful motion.  Such an examination should include range of motion tests for both active and passive motion, in weight-bearing and non-weight-bearing circumstances and, if possible, the same testing of the opposite undamaged joint in compliance with 38 C.F.R. § 4.59.  See Correia, 28 Vet. App. at 165, 169-70.  Because the August 2016 VA examinations do not comply with Correia, a new examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to obtain any outstanding VA records.  All efforts to obtain such records should be documented in the claims folder.  All new records should be associated with the Veteran's VA claims folder.

 2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his right knee, left knee, cervical spine and right ankle disabilities.  The claims file should be made available to and reviewed by the examiner. 

Range of motion testing must be performed where possible.  The joints involved should be tested in both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of the opposite undamaged joint.  If the examiner is unable to conduct the required testing, he or she should explain the basis for this decision.

All findings should be reported in detail.

 3.  After undertaking any additional development deemed appropriate, adjudicate the claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




